Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.  This office action is in response to application 17/079,936 and Amendment filed on 12/08/2022. Claim 17 has been amended. Claim 20 has been canceled. Claims 1-19 remain pending in the application.

Claim Rejections - 35 USC § 103
2.  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.  Claims 1-5, 10-12 and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable by Willson et al. (U.S. 10,926,644) in view of Vyziblo et al. (Pub. No.: FI 12905 Y1).
4.  As to claims 1 and 17 Willson discloses: 
Claim 1 A high-voltage portable charging system for remote recharging
of an electric vehicle (col.2, ll.57-65; col.3, ll.56-62; Fig.14), comprising:
a housing (a charger housing 54/162 - col.4, ll.34-43; col.10, ll.18-25; Figs.2, 14);
an array of battery cells forming a high-voltage battery disposed in the housing (a battery pack 22 comprising a plurality of individual cells to charge vehicle battery packs up to 400 Volts – col.3, ll.56-67; col.4, ll.1-2; col.4, ll.39-63; col.10, ll.18-25; Figs.1-2, 14);
a coupler assembly including a cord and a vehicle connector configured to connect to a vehicle charge port (not shown in Figs.2, 14 an electrical cable/cord and connector that connects the charge station/portable charger to the vehicle charge port - col.4, ll.43-47); and
a switching arrangement configured to electrically connect the high-voltage battery to the cord when in a first condition (a power module 26 comprising a switch mode power supply (switching arrangement) that delivers current from the battery pack/s 22 through the cord/cable (not shown) to the vehicle  follow a predefined protocol to communicate with the vehicle and set the charging current (in a first condition) - col.3, ll.56-67; col.4, ll.1-4; col.4, ll.43-47; Figs.1-2, 14) and to deenergize the cord when in a second condition (after the adjusted charge energy is transferred, terminating the charge session (second condition) or terminating vehicle charging before the transfer pack 22 is fully depleted - col.9, ll.1-2; col.8, ll.15-18; Fig.12);
Claim 17 A high-voltage portable charging system for remote recharging of an electric vehicle (col.2, ll.57-65; col.3, ll.56-62; Fig.14), comprising:
a housing (a charger housing 54/162 - col.4, ll.34-43; col.10, ll.18-25; Figs.2, 14);
a high-voltage battery including a plurality of battery cells (a battery pack 22 comprising a plurality of individual cells to charge vehicle battery packs up to 400 Volts – col.3, ll.56-67; col.4, ll.1-2; col.4, ll.39-63; col.10, ll.18-25; Figs.1-2, 14);
a coupler assembly including a cord  and a vehicle connector configured to connect to a vehicle charge port (not shown in Figs.2, 14  an electrical cable/cord and connector that connects the charge station/portable charger to the vehicle charge port - col.4, ll.43-47);
a switching arrangement configured to electrically connect the high-voltage battery to the cord when in a first condition (a power module 26 comprising a switch mode power supply (switching arrangement) that delivers current from the battery pack/s 22 through the cord/cable (not shown) to the vehicle  follow a predefined protocol to communicate with the vehicle and set the charging current (in a first condition) - col.3, ll.56-67; col.4, ll.1-4; col.4, ll.43-47; Figs.1-2, 14) and to de-energize the cord when in a second condition (after the adjusted charge energy is transferred, terminating the charge session (second condition) or terminating vehicle charging before the transfer pack 22 is fully depleted - col.9, ll.1-2; col.8, ll.15-18; Fig.12); and
	a controller programmed (a control unit 34 running a supervisory program - col.4, ll.4-5; Figs.1, 14) to:
send and receive charging parameters with a vehicle to be charged (the control unit 34 uses DC fast communication lines CL4 to/from the vehicle and an associated control unit 32 whose purpose is to negotiate charging parameters with the charger station/portable charger by means of a common protocol such as Chademo or J1772 - col.4, ll.4-16; Figs.1, 14),
receive, from the vehicle, a request to begin charging (after receiving a charge request, reading transfer pack state of charge - col.8, ll.57-58; Fig.12), and
in response to receiving the request to begin charging, command the switching arrangement to the first condition (dispensing the adjusted charge energy to the vehicle, thereby the charger control unit enables the power module 26 comprising a switch mode power supply by means of control line CL3 (command the switching arrangement to the first condition) - col.8, ll.23-28; col.8, ll.57-67; Fig.12).
With respect to claims 1 and 17 Willson does not explicitly describe that a high-voltage portable charging system for remote recharging of an electric vehicle further comprises a low-voltage battery disposed in the housing, wherein the switching arrangement powered by the low voltage battery.
As to claims 1 and 17 Vyziblo in combination with Willson discloses a high-voltage portable charging system for remote recharging of an electric vehicle further comprises a low-voltage battery disposed in the housing (a portable charging system for electric vehicles, shown in Fig.1, comprising an auxiliary power supply 4 (low-voltage battery) integrated into charging vehicle - Abstract; page 4, ¶¶ 2, 11; page 5, ¶¶ 2, 4), wherein the switching arrangement powered by the low voltage battery (the auxiliary power supply 4 (low-voltage battery) supplies power to the control unit (1), the fuel unit (2) via the DC/DC input (7) and the charging unit (3) via the DC / DC input (8), the DC/DC socket (6) of the fuel unit (2) being further connected to the DC/DC input (8) on the charging unit (3), which provides a connection to the vehicle which is charged via the charging socket (9)(switching arrangement) - Abstract; page 3, ¶ 2; page 4, ¶ 9; page 5, ¶¶ 4, 7; claim 1; Fig.1).
It would have been obvious to a person of ordinary skills in the art before effective filing date of clamed invention to employ Vyziblo’s teaching regarding the high-voltage portable charging system for remote recharging of an electric vehicle further comprises a low-voltage battery disposed in the housing, wherein the switching arrangement powered by the low voltage battery to modify Willson’s invention by controlling the charging process, e.g., terminating the charging, of the chargeable vehicle even when the high-voltage battery became depleted.
5.  As to claims 2-3, 5, 10, 12, 15-16 and 18-19 Willson in combination with Vyziblo recites:
Claims 2, 19 The high-voltage portable charging system further comprising a DC/DC converter configured to increase or decrease voltage of the high-voltage battery (col.2, ll.47-50; col.3, ll.63-67; col.4, ll.1-10; col.4, ll.58-63; col.7, ll.50-67; col.8, ll.1-3; col.8, ll.23-28; Figs.1, 11-12);
Claims 3, 18 The high-voltage portable charging system, wherein the switching arrangement is further configured to electrically connect the high-voltage battery to the DC/DC converter when in the first condition and to isolate the battery when in the second condition (col.4, ll.58-63; col.8, ll.15-28; Figs.1, 11-12);
Claim 5 The high-voltage portable charging system further comprising a communications controller configured to send and receive data with a vehicle (col.4, ll.7-16; col.4, ll.7-16; Figs.1, 11);
Claim 10 The high-voltage portable charging system, wherein the battery is a lithium-ion battery (col.2, ll.25-31; col.3, ll.33-42; col.6, ll.34-65; col.7, ll.10-33);
Claim 12 The high-voltage portable charging system further comprising: an AC power supply; and a DC/DC converter configured to increase or decrease voltage of the of the AC power supply (col.2, ll.47-50; col.3, ll.63-67; col.4, ll.1-10; col.4, ll.58-63; col.7, ll.50-67; col.8, ll.1-3; col.8, ll.23-28; claim 1; Figs.1, 11-12);
Claim 15 The high-voltage portable charging system further comprising: a wireless transceiver; and a communications controller configured to wirelessly send and receive data with a vehicle via the wireless transceiver, the communication controller being programmed to: receive, from a vehicle, parameters of a traction battery of the vehicle, send, to the vehicle, parameters of the high-voltage battery, and receive, from the vehicle, a request to begin charging (col.4, ll.4-16; col.8, ll.23-28; col.8, ll.57-67; Figs.1, 11, 12, 14);
Claim 16 The high-voltage portable charging system further comprising: a display configured to show an amount of energy transfer from the high-voltage battery to a vehicle (col.2, ll.32-56; col.7, ll.41-49; col.8, ll.4-35).
6.  As to claims 4 and 11 Vyziblo in combination with Willson teaches:
Claim 4 The high-voltage portable charging system, wherein switching arrangement includes at least one contactor (page 4, ¶ 11; page 7, ¶ 4);
Claim 11 The high-voltage portable charging system further comprising a controller powered by the low-voltage battery (Abstract; page 3, ¶ 2; page 4, ¶ 9; page 5, ¶¶ 4, 7; claim 1; Fig.1).
7.  Claims 6-8 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable by Willson in view of Vyziblo and further in view of Choi et al. (U.S. Pub. No.: 20200331355 A1).
With respect to claims 6-8 and 13-14 Willson and Vyziblo do not explicitly describe the high-voltage portable charging system further comprising a pilot-control circuit, pair of high-voltage power pins, a pilot pin, a ground pin, a proximity pin. at least one signal pin and a pair of AC pins.
As to claims 6-8 and 13-14 Choi in combination with Willson and Vyziblo describes:
Claim 6 The high-voltage portable charging system, wherein the communications controller includes a pilot-control circuit configured to detect a connection to a vehicle based on voltage readings (Abstract; ¶¶ 10; 14-15; 36; Fig.1);
Claim 7 The high-voltage portable charging system, wherein the connector includes a pair of high-voltage power pins and a pilot pin that is part of the pilot control circuit (Abstract; ¶¶ 36-38; Fig.1); 
Claim 8 The high-voltage portable charging system, wherein the connector further includes a ground pin and a proximity pin (Abstract; ¶ 38; Fig.1); 
Claim 13 The high-voltage portable charging system further comprising: a charge port including a pair of high-voltage DC pins, a ground pin, and at least one signal pin, wherein the DC pins are electrically connected to the battery when the switching arrangement is in the first condition and are electrically disconnected from the battery when the switching unit is in the second condition (Abstract; ¶¶ 36-41; 49-66; Figs.1-2);
Claim 14 The high-voltage portable charging system further comprising: a charger; a second switching arrangement configured to electrically connect the high voltage battery to the charger when in a first condition and to electrically disconnect the high voltage battery from the charger in a second condition; a battery controller; and a charge port including a pair of AC pins electrically connected to the charger, a ground pin, and at least one signal pin electrically connected to the battery controller (Abstract; ¶¶ 36-41; 49-66; Figs.1-2) .
It would have been obvious to a person of ordinary skills in the art before effective filing date of clamed invention to employ Choi’s teaching regarding the high-voltage portable charging system further comprising a pilot-control circuit, pair of high-voltage power pins, a pilot pin, a ground pin, a proximity pin. at least one signal pin and a pair of AC pins to modify Willson’s and Vyziblo’s inventions by providing  SAE J1772 combo standard connector designed to be used in common in two charge modes of slow charging that provides AC power to a vehicle and quick charging that provides DC power to a vehicle (¶¶ 6; 37).



8.  Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable by Willson in view of Vyziblo and further in view of Smith et al. (U.S. Pub. No.: 20200331355 A1).
With respect to claim 9 Willson and Vyziblo do not explicitly describe the high-voltage portable charging system further comprising a battery controller configured to monitor voltage of the battery and perform balancing of the battery cells.
As to claim 9 Smith in combination with Willson and Vyziblo discloses the high-voltage portable charging system further comprising a battery controller configured to monitor voltage of the battery and perform balancing of the battery cells (Abstract; col.7, ll.17-51; Fig.2).
It would have been obvious to a person of ordinary skills in the art before effective filing date of clamed invention to employ Smith’s teaching regarding the high-voltage portable charging system further comprising a battery controller configured to monitor voltage of the battery and perform balancing of the battery cells to modify Willson’s and Vyziblo’s inventions by providing the controller (BMS) that can, among other things, be configured to perform cell group level balancing to maximize the performance of the system (col.7, ll.46-51).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAUM B LEVIN whose telephone number is (571)272-1898.  The examiner can normally be reached on M-F 8 am-4:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
	/NAUM LEVIN/           Primary Examiner, Art Unit 2851